The opinion of the court was delivered by
Gordon, C. J.
The appellant, having commenced an .action to foreclose a farm mortgage, applied for the appointment of a receiver to take possession of the property ■and apply the rents and profits to the payment of the mortgage debt. A receiver was appointed, and subse■quently thereto, but prior to the entry of a decree in the principal action, the court, on motion of the respondents, vacated its previous order of appointment, and thereupon fhe plaintiff appealed.
We think the case is controlled by Norfor v. Busby, 19 Wash. 450 (53 Pac. 715). That case was ably presented and received mature consideration from this court, and ■the able argument of appellant’s counsel has failed to convince us that it should be overruled. We think that, fol*580lowing that case, the appointment of the receiver in the present case was improvident; and the learned judge, having reached that conclusion, was warranted in vacating the order at any time prior to the entry of the final decree. The order was interlocutory, and, until the case terminated in a final judgment, the court retained jurisdiction, which carried with it the right to vacate any previous order improvidently made.
The cases of Dickson v. Matheson, 12 Wash. 196 (40 Pac. 725); Greene v. Williams, 13 Wash. 674 (43 Pac. 938); Burnham v. Spokane Mercantile Co., 18 Wash. 207 (51 Pac. 363), and State ex rel. Grady v. Lockhart, 18 Wash. 531 (52 Pac. 315), are not in point, because the question in each of these related to the power of the court to disturb a final order or judgment.
The order appealed from is affirmed.
Bullebton, Beavis, Andebs and Dunbab, JJ., concur.